UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2057


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

J. T. FANNING, Divisional Manager, M.D.; WELLS FARGO N. A.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00589-DJN)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. John Curtis Lynch, TROUTMAN PEPPER
HAMILTON SANDERS, LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis seeks to appeal the district court’s order finding that Lewis’

complaint did not satisfy Fed. R. Civ. P. 8(a) and ordering her to file a particularized

amended complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “[D]ismissals

without prejudice generally are not appealable ‘unless the grounds for dismissal clearly

indicate that no amendment in the complaint could cure the defects in the plaintiff’s case.’”

Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp.

v. Sugar Workers Loc. Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993)), cert. denied, 141

S. Ct. 1376 (2021). Because the district court permitted Lewis to amend her complaint,

and Lewis has done so, we conclude that the court’s order is neither a final order nor an

appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Lewis’

“motion to stable probate.” We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                                2